Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 10, 11, 13, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (US 9,009,463) hereafter Yin.
1.Yin discloses an apparatus, comprising:
a processor; and
a memory coupled to the processor, the memory comprising at least one cached certificate and instructions, the instruction when executed by the processor cause the processor to:
send, to a certificate rotation server, a request for certificates for use to securely connect to a server, the request comprising an indication of metadata associated with the instructions (col 11, 15-28k; see also fig 8, 830 and corresponding text);
receive, an information element from the certificate rotation server, the information element comprising an indication of at least one certificate (col 11, 29-46, encrypted digital certificate is an information element comprising an indication of at least one certificate);
determine whether the at least one certificate matches the at least one cached certificate (col 11, 29-46, is SVN of the received certificate the same as the stored or updated); and
replace the at least one cached certificate with the at least one certificate based on a determination that the at least one certificate does not match the at least one cached certificate (col 11, 29-46, overwrite an existing digital certificate).

4. Yin discloses the apparatus of claim 1, the instructions when executed by the processor further cause the processor to identify the metadata (col 11, 15-28).

5. Yin discloses the apparatus of claim 4, the metadata comprising at least one of a package name associated with the instructions, an identifier associated with the instructions, or a version number associated with the instructions (col 11, 15-28).

Claims 7, 10, 11 are similar in scope to claims 1, 4, 5 and are rejected under similar rationale.

Claims 13, 16 are similar in scope to claims 1, 4, 5 and are rejected under similar rationale. 

17. Yin discloses a system, comprising: a non-transitory computer-readable medium comprising client instructions that when executed by a client processor at a client computing device, cause the client processor to: send, to a certificate rotation server, a request to provide a certificate to replace a cached certificate for use to securely connect to a server, the request comprising an indication of metadata associated with an application executable by the client processor, receive, an information element from the certificate rotation server, the information element comprising an indication of at least one certificate, determine whether the at least one certificate matches the at least one cached certificate, and replace the at least one cached certificate with the at least one certificate based on a determination that the at least one certificate does not match the at least one cached certificate (the above limitations are similar to those of claim 1 and are rejected under similar rationale); 
and the certificate rotation server, comprising: a server processor, and memory coupled to the server processor, the memory comprising server instructions that when executed by the server processor cause the server processor to: receive, from the client computing device, the request to provide the certificate to replace the cached certificate (col 7, 3-15), determine, based in part on the metadata, whether the application is authorized to receive certificates (col 7, 16-36), identify, based in part on the metadata, at least one certificate from a plurality of certificates to provide to the computing device based on a determination that the application is authorized to receive the certificates (col 7, 16-36), and send, responsive to the request, the information element to the client computing device (col 7, 53-64).

Claim 20 is similar in scope to claim 5 and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 8, 9, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin as applied to claims 1, 7, 13, 17 above, and further in view of Peddada (US 2017/0163618) hereafter Peddada.
2. Yin discloses the apparatus of claim 1, but does not explicitly disclose the instructions when executed by the processor further cause the processor to encrypt the request with a public key of an asymmetric keypair.  However, in an analogous art, Peddada discloses establishing a shared secret key usable to sign messages including when executed by the processor further cause the processor to encrypt the request with a public key of an asymmetric keypair (fig 5, 152, encrypt with public key and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Yin with the implementation of Peddada in order to securely exchange and validate information using public/private key pairs and increasing resistance to man in the middle attacks (para 61).

3. Yin and Peddada disclose the apparatus of claim 2, the instructions when executed by the processor further cause the processor to validate the information element with the public key (fig 5, 188->158->160 and corresponding text).

Claims 8, 9, 14, 15, 18, 19 are similar in scope to claims 2, 3 and are rejected under similar rationale.

Claim(s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin as applied to claim 1, 7 above, and further in view of Comparison of JSON and XML data interchange formats: a case study by Nurseitov et al. hereafter Nurseitov.
6. Yin discloses the apparatus of claim 1, but does not explicitly disclose wherein at least the request or the information element is formatted according to a JavaScript object notation. Nurseitov discloses Comparison of JSON and XML Data Interchange Formats including wherein at least a request or an information element is formatted according to a JavaScript object notation (Section 3, JSON).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Yin with the implementation of Nurseitov in order to allow for performance gains and add human readability (Section 3).
	Claim 12 is similar in scope to claim 6 and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439